GREEN DRAGON WOOD PRODUCT CORP. Unit 312, 3rd Floor, New East Ocean Centre 9 Science Museum Road Kowloon, Hong Kong March 14, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Kevin Stertzel Re: Green Dragon Wood Products Corp. Form 10-K for Fiscal Year Ended March 31, 2010 Filed July 14, 2010 Form 10-Q for the Fiscal Quarter Ended December 31, 2010 Filed February 22, 2011 File No. 0-53379 Ladies and Gentlemen: As per the conversation between the Staff of the Securities and Exchange Commission (the “Commission”) and the Company’s outside legal counsel on March 11, 2011, Green Dragon Wood Products Corp. (the “Company”) is currently working on responding to the comments set forth in the Staff’s letter dated February 24, 2011 (the "Comment Letter") relating to the Annual Report on Form 10-K for the fiscal year ended March 31, 2010 (the “2010 10-K”) and the Quarterly Report on Form 10-Q for the fiscal quarter ended December 31, 2010 (the “December 2010 10-Q” and collectively with the 2010 10-K, the “Reports”). The Company is currently working with its outside auditors on responding to the Staff’s comments to finalize and file such amended Reports with the Commission.The Company’s auditors have indicated that given its current obligations to other clients in connection with their year-end audits, it will not be in a position to review any such responses provided by the Company for a couple weeks.As a result, the Company believes that it should be in a position to file a response to the Comment Letter with amended Reports by March 24, 2011. Very truly yours, /s/Kwok Leung Lee Kwok Leung Lee Chief Executive Officer cc:Richard A. Friedman, Sichenzia Ross Friedman Ference LLP
